Opinion issued December 15, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00659-CR
                            ———————————
                     JASON RYAN JACKSON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Case No. 18-CR-2901


                          MEMORANDUM OPINION

      Jason Ryan Jackson was convicted of indecency with a child by exposure, a

third-degree felony. See TEX. PENAL CODE. § 21.11(a)(2)(A), (d). He was sentenced

to 10 years of community supervision with 180 days in county jail as a condition. In
his sole issue on appeal, he contends that he suffered egregious harm as a result of

an error in the jury charge. We affirm.

                                    Background

      While standing in a checkout line at a store, Jackson allegedly exposed his

penis in front of a minor child, later identified as E.M., who was eleven years old at

the time. Jackson was arrested and charged by indictment with indecency with a

child by exposure. See TEX. PENAL CODE § 22.11(a)(2)(A). He pleaded not guilty

and proceeded to a jury trial.

      Four witnesses testified at trial. Herlinda Plascencia testified that she was the

cashier at the store in Bacliff and was working on the day of the incident. She

testified that she initially waited on Jackson and a woman. They did not have enough

money to complete their transaction, and they left the store. When Jackson returned

alone moments later, Plascencia was assisting another customer at the register, a

young girl, later identified as E.M. Plascencia knew that E.M. was a minor but she

did not know her age. Jackson got in line after E.M. He seemed nervous and had his

hands next to his trouser zipper. At first, the zipper was closed, but when Plascencia

looked up and toward Jackson, his zipper was open. Jackson was touching himself,

and Plascencia could see part of his penis. She alerted another employee to call the

police. Plascencia identified Jackson in court as the man who exposed himself.




                                          2
      The jury watched a duly-authenticated surveillance video of the encounter. In

the video, Jackson and a woman are seen checking out together at the register. They

appear to be purchasing a soda and one other item. They leave the store, then Jackson

returns alone. He walks up behind a young girl who is checking out. At first, he is

on her right side, between the register and the exit. He then moves behind her,

positioning himself in line at the register, though he does not have any items to

purchase. The entire time he remains close to the young girl and has his hands near

the zipper of his shorts. The video shows Jackson unzipping his shorts with his hands

near his genitals. After Plascencia places the young girl’s items in a bag, she notices

Jackson exposing himself. The video also shows Jackson leaving the store as store

workers gesture at him. The cashier and another worker from the store stay with the

young girl, appearing to comfort her.

      Elva Sortel testified that she was the assistant manager at the store in Bacliff.

On the day of the incident, she saw E.M., who is a regular customer in the store.

Sortel believed E.M. was about ten or eleven years old. While E.M. was shopping,

Sortel saw Jackson and a woman shopping together in the store. She noticed the

woman because she was lying down in the makeup aisle. When the couple went to

pay at the register, the woman was “hyper,” and Sortel felt something was wrong.

Sortel watched the couple and took a photo of their car because they were acting

strangely. She suspected they might steal something.


                                          3
      Sortel testified that Jackson and the woman left the store because they did not

have enough money to pay. When Jackson returned, he was next in line after E.M.

Sortel did not see Jackson expose himself. Plascencia called Sortel over to her and

was acting excited as if something had happened. Plascencia told Sortel to call the

police because Jackson had exposed his “private parts.” Jackson left the store and

drove away. On cross examination, Sortel said that she told an officer that she had

chased Jackson outside.

      Lieutenant S. Lozica of the Galveston County Sheriff’s Office investigated

the incident. He obtained surveillance footage from the store. He met with the

manager and asked E.M.’s mother to take her daughter to the Children’s Assessment

Center for an interview. He watched the interview through closed circuit television.

Lieutenant Lozica testified that, at the time of the interview, E.M. was eleven years

old and in special education classes at school. He also testified regarding the

difference between indecent exposure, a misdemeanor, and indecency with a child

by exposure, a felony.

      E.M. testified that she was currently twelve years old, and she lived near the

store. She liked to go to the store to buy toys and fake fingernails. On the day of the

incident, she rode her bike alone to the store. She testified that a car followed her to

the store, and a man in the car followed her inside. She identified the man in court

as Jackson. Jackson was not near her while she was shopping, but when she went to


                                           4
the register, he was behind her. He told her “you don’t need fake nails.” E.M.

testified that suddenly, the cashier told someone else to call the police. E.M. saw

Jackson, very close next to her, with his pants unzipped and his “private part”

exposed to her. E.M. heard the cashier say, “Edma, call the police!” Jackson placed

a quarter on the counter and left the store. She waited for the police because she was

scared.

      Jackson did not call any witnesses. After deliberation, the jury found Jackson

guilty of indecency with a child by exposure. The jury assessed punishment at five

years in prison but recommended community supervision. The trial court assessed

10 years’ community supervision with 180 days’ county jail as a condition.

                                    Jury Charge

      On appeal, Jackson contends that the jury charge was erroneous because it did

not include the definition of a mental state for one of the charges submitted to the

jury. Specifically, Jackson contends that the charge did not instruct the jury on the

definition of “reckless” as it pertained to the lesser-included charge of indecent

exposure. Jackson argues that he was egregiously harmed by the omission because,

had the jury been instructed on the definition of “reckless,” the jury could have found

him guilty of indecent exposure. The State responds that even if there was error, it

does not require reversal because it was not egregiously harmful.




                                          5
A.    Standard of Review

      We review alleged charge error by first determining whether error exists in

the charge. Price v. State, 457 S.W.3d 437, 440 (Tex. Crim. App. 2015). “If error

exists, we then analyze the harm resulting from the error” to determine whether

reversal is required. Id. In determining harm, we apply “separate standards of review

depending on whether the defendant timely objected to the jury instructions.”

Marshall v. State, 479 S.W.3d 840, 843 (Tex. 2016) (applying Almanza v. State, 686
S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g)). Because Jackson failed to

object at trial to the jury charge, we will reverse only if the error was “so egregious

and created such harm that the defendant ‘has not had a fair and impartial trial.’”

Barrios v. State, 283 S.W.3d 348, 350 (Tex. Crim. App. 2009) (quoting Almanza,
686 S.W.2d at 171).

B.    The Jury Charge as Submitted to the Jury

      The jury charge instructed that Jackson had been indicted for indecency with

a child by exposure and defined the crime as follows:

      Our law provides that a person commits an offense if, with a child
      younger than seventeen (17) years of age and not the person’s spouse,
      whether the child is of the same or opposite sex, with the intent to
      arouse or gratify the sexual desire of any person, the person exposes
      any part of the person’s genitals knowing the child present.

The charge also instructed the jury that it could consider the lesser offense of

indecent exposure. The charge defined that crime as:


                                           6
      Our law provides that a person commits the offense of Indecent
      Exposure if he exposes any part of his genitals with intent to arouse or
      gratify the sexual desire of any person, and he is reckless about whether
      another is present who will be offended or alarmed by his act.

The only definitions of applicable mental states that were included in the court’s

charge were definitions of “intentionally” and “knowingly.” The charge did not

define “reckless.”

      It is the trial court’s responsibility to deliver to the jury “a written charge

distinctly setting forth the law applicable to the case. . . .” TEX. CODE CRIM. PROC.

art. 36.14; Vega v. State, 394 S.W.3d 514, 518 (Tex. Crim. App. 2013). The “law

applicable to the case” includes the definitions of words or phrases defined by

statute, which must be included in the jury charge. Villarreal v. State, 286 S.W.3d
321, 329 (Tex. Crim. App. 2009) (the jury must be instructed regarding statutory

definitions affecting the meaning of an element of the offense). The Texas Penal

Code states that a person “acts recklessly, or is reckless, with respect to

circumstances surrounding his conduct or the result of his conduct when he is aware

of but consciously disregards a substantial and unjustifiable risk that the

circumstances exist or the result will occur.” TEX. PENAL CODE § 6.03(c). While the

charge gave the jury the option to convict Jackson of a lesser-included offense

involving a reckless mental state, the charge did not define “reckless.” Omitting the

definition of “reckless” constitutes error in the jury charge. Villarreal, 286 S.W.3d

at 329.

                                         7
C.    Harm Analysis

      Having held that the jury charge was erroneous, we must determine whether

the error egregiously harmed Jackson. Price, 457 S.W.3d at 440. “Egregious harm

is a difficult standard to prove and such a determination must be done on a case-by-

case basis.” Taylor v. State, 332 S.W.3d 483, 489 (Tex. Crim. App. 2011) (cleaned

up). “Errors which result in egregious harm are those that affect the very basis of the

case, deprive the defendant of a valuable right, vitally affect the defensive theory, or

make a case for conviction clearly and significantly more persuasive.” Id. at 490.

“An egregious harm determination must be based on a finding of actual rather than

theoretical harm.” Cosio v. State, 353 S.W.3d 766, 777 (Tex. Crim. App. 2011). In

examining the record for egregious harm, we consider the state of the evidence, the

jury charge, the arguments of the parties, and any other relevant information in the

record. Villarreal v. State, 453 S.W.3d 429, 433 (Tex. Crim. App. 2015).

      1.     The evidence

      The evidence does not weigh in favor of a finding of egregious harm. To prove

Jackson guilty of indecency with a child by exposure, the State was required to prove

that Jackson exposed his genitals, with intent to arouse or gratify the sexual desire

of any person, while knowing a child younger than 17 years of age was present. See

TEX. PENAL CODE § 21.11(a)(2)(A). To prove indecent exposure, the State was

required to prove that Jackson exposed his genitals with intent to arouse or gratify


                                           8
the sexual desire of any person while being reckless about whether another present

would be offended or alarmed by the act. See id. § 21.08(a). The evidence showed

that Jackson stood next to E.M. in line at the store. His pants were unzipped, and he

touched his penis with his hands. Both E.M. and the cashier testified that they could

see Jackson’s penis when he did so. When the cashier noticed the exposure and said

something, Jackson left.

      “The offense of indecency with a child by exposure is complete once the

defendant unlawfully exposes himself in the required circumstances.” Harris v.

State, 359 S.W.3d 625, 631 (Tex. Crim. App. 2011). The child need only be in the

accused’s presence for the offense to be effectuated; the child does not have to be

aware of the exposure. Id.; see also Ex parte Amador, 326 S.W.3d 202, 209 (Tex.

Crim. App. 2010) (the offense of indecency with a child by exposure “is based on

the defendant’s actions and mental state, not the other person’s comprehension”)

(Cochran, J., concurring). The record reflects that Jackson was standing close to

E.M. when he exposed himself, supporting a conclusion that he knew that a minor

child was present as he did so. The evidence does not support that Jackson

inadvertently exposed himself in front of a child. Therefore, the lack of a definition

of “reckless,” as would be applied to the lesser-included offense of indecent

exposure, did not deprive Jackson of a valuable right or vitally affect his defensive




                                          9
theory. See Taylor, 332 S.W.3d at 490. This factor does not weigh in favor of a

finding of egregious harm.

      2.     The jury charge

      The jury was instructed as follows:

      Unless you find from the evidence beyond a reasonable doubt, or if you
      have a reasonable doubt thereof, or if you are unable to agree you will
      acquit the Defendant of Indecency with a child by exposure and next
      consider whether the defendant is guilty of the lesser offense of
      indecent exposure.

This is an “acquittal first” instruction, allowing the jury to consider multiple degrees

of offenses for the same conduct, and it has a long history in Texas law. Barrios v.

State, 283 S.W.3d 348, 353 (Tex. Crim. App. 2009) (citing cases approving an

acquittal first instruction). While affirming this type of instruction, the court in

Barrios suggested that it may be a better practice for trial courts to (1) include an

instruction that explicitly informs the jury that it may read the charge as a whole and

(2) use language like “. . . or if you are unable to agree, you will next consider”

instead of “. . . you will acquit . . . and next consider.” Id. The court explained that

these practices would make clear to the jury that, at its discretion, it may consider

the lesser-included offenses before making a final decision as to the greater offense.
Id.

      Here, the jury charge did not include an instruction to read the charge as a

whole, and it used the less favorable practice of instructing the jurors that if they had


                                           10
a reasonable doubt or were unable to agree, they should acquit Jackson of indecency

with a child by exposure and then consider the lesser offense of indecent exposure.

The jury found Jackson guilty of the greater offense: indecency with a child by

exposure. Even though this instruction did not follow the recommendations for an

acquittal first instruction that the Court of Criminal Appeals suggested in Barrios,

the wording of the instruction does not weigh in favor of a finding of egregious harm.

See id. at 353 (holding that while the “inartful” use of “will acquit” could have

confused the jury, there was no indication that it did so when the jury found appellant

guilty of the greater offense). The jury receives the entire written charge, including

instructions for both the greater and lesser included offenses, when it begins

deliberating. The jury has discretion to deliberate how it chooses, including deciding

the method of discussion, speaking order, and the order in which the parts off the

jury charge are considered. Id. at 352.

      Moreover, the jury charge instructed that if the jurors found beyond a

reasonable doubt that Jackson was guilty of either offense but had a reasonable doubt

as to which one, they “must resolve that doubt in [Jackson’s] favor.” This instruction

is also long recognized in Texas law. Id. (citing 19th and early 20th century cases

approving of a charge giving the defendant the benefit of a reasonable doubt between

the degrees of an offense). In deciding that Jackson was guilty of the greater offense,

the instruction on the benefit of the doubt between offenses became superfluous. Id.


                                          11
The jury unanimously found Jackson guilty of the greater offense. There is no

indication that they were confused between the charges or confused by the lack of a

definition of “reckless” in making their decision. The charge weighs against a

finding of egregious harm.

      3.     Arguments of counsel

      Neither party argued that Jackson recklessly exposed himself. Jackson’s

theory was that he was not guilty of either the charged offense or the lesser-included

offense because he never exposed himself at all. Jackson cross-examined each

witness by questioning their credibility and highlighting slight differences in their

testimony. Jackson did not argue that he was being reckless when he was in the store.

He did not argue that he accidentally or inadvertently exposed himself or that he did

not know that E.M., a minor, was present.

      In closing, Jackson’s counsel argued that the case was based on false

accusations and lack of evidence. Specifically, he argued that the witnesses were not

credible and that the video was evidence that Jackson did not expose himself. The

issue of recklessness was not part of the defense’s theory of the case.

      The State argued that the witnesses’ testimony and the video led to the

conclusion that Jackson knowingly exposed himself in front of a minor child. The

State encouraged the jury to make reasonable inferences, highlighting the video and




                                         12
that both Plascencia and E.M. testified that Jackson’s pants were unzipped as he

touched his penis in front of them.

      Neither of the parties’ arguments required the jury to decide whether Jackson

acted recklessly. This factor weighs against a finding of egregious harm.

      4.     Other relevant information

      The jury asked several questions during deliberation, including asking to

replay a video and asking for clarification of Plascencia’s testimony. None of the

jury’s questions, nor the testimony that was read back to the jury in response,

pertained to the lesser offense or recklessness. The questions did not indicate that

the jury was confused by the charge. Instead, the questions from the jury were related

to Jackson’s arguments on witness credibility.

      After reviewing the record, we hold that though the charge erroneously

omitted the definition of “reckless,” the omission did not cause Jackson egregious

harm. Price, 457 S.W.3d at 440. We overrule his sole issue on appeal.




                                         13
                                   Conclusion

      We affirm the judgment of the trial court.




                                                Peter Kelly
                                                Justice

Panel consists of Justices Keyes, Kelly, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           14